DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 02/22/2022 has been entered and made of record. 
Rejection under 35 USC 112(b) is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive. 
Examinder finds that Kargieman teaches the newly added limitations to the independent claims. For example, new limitations were added for producing a limited resolution version of the collected images, wherein the limited resolution version of the collected images is a lower resolution version of the collected images, and generating enriched images by combining the detected objects from the collected images with the limited resolution images. Kargieman teaches multiple techniques for generating Regarding the vector-based process, ¶ 0076 and 0077 teach taking higher resolution input images and generating vector maps containing object shapes and object labels (including segmenting cars and cornfields, etc). These vector maps which are limited resolution versions of the collected images with combined detected objects. All or some of the original high resolution image may be discarded (¶ 0077) to obtain the lower resolution version of the original image. Further at ¶ 0079 (step 336 of Fig. 3) the vector image undergoes lossy compression (production of a lower-resolution version). Regarding the raster-based process, ¶ 0073 teaches generating an enriched lower resolution image by detecting an area of interest/a detected object on earth and generating an enriched image by combining it with a more aggressively compressed remainder of the image. Likewise, ¶ 0081 teaches detecting semantic objects of interest in order to more aggressively compress surrounding cornfields. These two disclosures of enriching raster-based images are both examples of producing a lower resolution version of the collected images and generating enriched images by combining the detected objects with the limited resolution images.
Applicant remarks that in some embodiments of Kargieman ‘a customer’ uploads the machine learning model for object detection. Examiner notes that the disclosure is clear that the system is designed for machine learning models to perform object detection. The fact that the reference notes that the system may work with a third-party company to do this does not in any way suggest that the system is not teaching performing machine learning-based object detection. On the contrary, Kargieman .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kargieman (US PGPub 2017/0250751; provided by Applicant).
Regarding claim 1, Kargieman discloses a system for performing on-platform analytics for collected images, the system comprising: (Kargieman teaches a satellite image processing system for using on-platform analytics to optimize downlink bandwidth.)
a processor; and (¶ 0022 teaches a processor)

select at least one machine learning (ML) model to execute based on a location of an orbital platform and an orbital position of the orbital platform, wherein the orbital position is a position of the orbital platform in relationship to the earth and the sun; (Figs. 7 and 8 selecting the image analysis tasks that the satellite will execute based on data such as platform location (¶ 0110 and 0053) and orbital position. Sun elevation and time of day in ¶ 0110 are measures of the platform’s orbital position with respect to the earth and sun. ¶ 0120 also teaches using orbital position. This process selects machine learning models that are used in the image analysis tasks, see ¶ 0053, 0115 and 0124.) 
enrich, on-board the orbital platform via a packaged analytics component, collected images by: performing analytics on the collected images using the selected at least one ML model to detect objects within the collected images; (Kargieman teaches a system for using on-platform analytics to enrich acquired imaging. See ¶ 0033 which teaches on-platform analysis such as object detection and ¶ 0042 that teaches imaging annotation. That this is done with a ‘packaged analytics component’ is taught at ¶ 0053 which teaches using customer analytics packages. The machine learning models in the artificial intelligence module performs object detection at ¶ 0040 and 0043 using machine learning. Also see ¶ 0053, 0115 and 0124.)
producing a limited resolution version of the collected images, wherein the limited resolution version of the collected images is a lower resolution version of the collected images, and generating enriched images by combining the detected objects from the collected images with the limited resolution images; (Kargieman teaches multiple Regarding the vector-based process, ¶ 0076 and 0077 teach taking higher resolution input images and generating vector maps containing object shapes and object labels (including segmenting cars and cornfields, etc). These vector maps which are limited resolution versions of the collected images with combined detected objects. All or some of the original high resolution image may be discarded (¶ 0077) to obtain the lower resolution version of the original image. Further at ¶ 0079 (step 336 of Fig. 3) the vector image undergoes lossy compression (production of a lower-resolution version). Regarding the raster-based process, ¶ 0073 teaches generating an enriched lower resolution image by detecting an area of interest/a detected object on earth and generating an enriched image by combining it with a more aggressively compressed remainder of the image. Likewise, ¶ 0081 teaches detecting semantic objects of interest in order to more aggressively compress surrounding cornfields. These two disclosures of enriching raster-based images are both examples of producing a lower resolution version of the collected images and generating enriched images by combining the detected objects with the limited resolution images.)
based at least on content of the enriched images, select a set of the enriched images to transmit to a ground station; and (¶ 0046, 0081 and 0082 teach transmitting only a reduced subset of the total images collected, based on detection of the image content.)
transmit the selected set of the enriched collected images to the ground station. (¶ 0100 teaches transmitting a ground base station).
claim 4, the above combination discloses the system of claim 1 wherein the system further comprises a multi-spectral sensor and wherein the instructions are further operative to: collect the set of enriched images with the multi-spectral sensor. (See ¶ 0047 and 0068)
Regarding claim 5, the above combination discloses the system of claim 1 wherein the instructions are further operative to: further select the at least one ML model to execute based on computational efficiency of the at least one ML model. (Kargieman ¶ 0101 and 0110 teaches selecting ML models based on computational efficiency.)
Regarding claim 6, the above combination discloses the system of claim 1 wherein transmitting the selected set of the enriched collected images to the ground station comprises transmitting a set of the limited resolution images. (¶ 0081 teaches reducing the resolution of certain portions of an image based on its contents.)
Regarding claim 7, the above combination discloses the system of claim 6 wherein enriching the collected images comprises:
annotating the limited resolution images, and (See image annotations at ¶ 0042.) 
selecting the set of the enriched images comprises selecting a limited quantity of the enriched images based on determining the enriched images contain at least one of duplicative information or fewer objects of interest. (As above, ¶ 0046, 0081 and 0082 teach transmitting only a reduced subset of the total images collected, based on detection of the image content. This is based on reducing duplicated information and selectively transmitting the objects of interest.)

Claims 15 and 18-20 are the computer storage device claims corresponding to system claims 1, 4-6. Kargieman teaches using a computer storage device having computer-executable instructions stored thereon, ¶ 0024. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (US PGPub 2017/0250751; provided by Applicant) in view of Manthey (“A new real-time system for image compression on-board satellites”)
claim 2, Kargieman discloses the system of claim 1 including transmitting the data to a second ground station, but not the remaining limitations. (¶ 0027)
In the field of satellite image compression Manthey teaches performing an intelligent compression process on the enriched images, wherein the intelligent compression process determines data to transmit to a second ground station, based at least on content of the enriched images and a data ingestion capability of the second ground station; (Manthey teaches using a compression scheme which varies the data transmitted to a ground station based on the throughput the particular receiving base station (i.e., a first and second base station) along with the size and content of the collected images. See pg. 1, ¶ 2 and pg. 3, ¶ 3-5).
It would have been obvious to one of ordinary skill in the art to have combined Kargieman’s satellite image compression system with Manthey’s satellite image compression system. Kargieman teaches a number of techniques for conserving downlink bandwidth via on-platform analytics including compression. Manthey teaches conserving downlink bandwidth via an image compression scheme based on the capacity of the base station and on image contents. The combination constitutes the repeatable and predictable result of simply applying Manthey’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claim 16 is the computer storage device claim corresponding to system claim 2. Kargieman teaches using a computer storage device having computer-executable instructions stored thereon, ¶ 0024. Remaining limitations are rejected similarly. See detailed analysis above.  

Claim 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargieman (US PGPub 2017/0250751; provided by Applicant), Manthey (“A new real-time system for image compression on-board satellites”) in view of Du (“Unsupervised Band Selection for Hyperspectral Image Analysis”).
Regarding claim 3, the above combination discloses the system of claim 2 wherein the data comprises inference data for the imaging (Kargieman ¶ 0079 teaches compression via wavelets or discrete cosine transform which comprise image inference data.)
 In the field of multi-spectral imaging Du teaches using a limited set of bands, less than all bands, from a multi-spectral collected image set. (Du is a system for selecting certain important bands and ignoring other redundant bands by taking advantage of the high spatial correlation between bands in a multi-spectral image. See Abstract and pg. 282, left column, ¶ 2.)
It would have been obvious to one of ordinary skill in the art to have combined Kargieman’s hyperspectral satellite imaging system with Du’s hyperspectral imaging 
Claim 10 is the method claim corresponding to system claim 3. The system necessarily required method steps. Remaining limitations are rejected similarly. See detailed analysis above.  
Claim 17 is the computer storage device claim corresponding to system claim 2. Kargieman teaches using a computer storage device having computer-executable instructions stored thereon, ¶ 0024. Remaining limitations are rejected similarly. See detailed analysis above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661